Citation Nr: 1105359	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1961 to June 1964.
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the Veteran's service-connection 
claim for a bilateral hearing loss disability.


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran's current bilateral hearing loss disability is 
related to his active duty military service.   


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
bilateral hearing loss disability was incurred in active duty 
military service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim in November 2006 and August 2007.  These 
letters appear to be adequate.  The Board however need not 
discuss in detail the sufficiency of the VCAA notice letters in 
light of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by the 
Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced VCAA letters.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It is 
not the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In essence, the Veteran contends that his current hearing loss 
disability is related to acoustic trauma experienced during his 
active duty service as a vehicle mechanic. 

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has bilateral 
sensorineural hearing loss as defined by VA in 38 C.F.R. § 3.385.  
See the August 2010 VA examiner's report, page 1 [noting puretone 
threshold values of 40 and 55 decibels at 3000 Hz for the left 
and right ear respectively, and 50 and 60 decibels at 4000 Hz for 
the left and right ear respectively].  Accordingly, Hickson 
element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran asserts that he experienced regular acoustic 
trauma during his military service due to vehicle engine noise in 
the motor pool.  See the January 20, 2011 Informal Hearing 
Presentation, page 2.  Pertinently, the RO has already conceded 
in a prior rating decision that the Veteran did in fact 
experience acoustic trauma during his active service.  See the 
RO's February 2008 rating decision [awarding service connection 
for tinnitus].   The Board finds no reason to disagree with this 
finding, as the Veteran's DD-214 does in fact indicate a military 
occupational specialty of "wheel vehicle mechanic."  
Accordingly Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or 
relationship, the record contains two conflicting medical 
opinions.  In the Veteran's favor is the August 2006 opinion of 
audiologist, A.A. who pertinently opined after examination of the 
Veteran's hearing that it was "as likely as it is not that [the 
Veteran's] hearing loss   . . . was initiated by military 
exposure and aggravated by presbycusis, occupational and 
recreational noise exposure."  See the August 25, 2006 report 
from A.A.  In direct contrast, the August 2010 VA examiner 
determined after examination of the Veteran's hearing loss that 
such disability was "less than likely related to military noise 
exposure."  See the April 2010 VA examiner's report, page 4.

The Board is not entirely satisfied with either nexus opinion in 
this case.  Although both examiners determined that the Veteran 
had a current disability, and both conceded that the Veteran 
experienced in-service acoustic trauma, neither examiner 
adequately explained his or her respective opinion.  Indeed, A.A. 
appears to have relied only on the Veteran's lay assertion that 
he has had longstanding hearing loss that has continuously 
worsened over time, and did not address any evidence in the 
Veteran's claims file that might cut against such an assertion, 
such as the Veteran's pertinently negative April 1964 separation 
examination report.  Conversely, the April 2010 VA examiner only 
relied on the Veteran's April 1964 separation examination report, 
and did not address the Veteran's prior competent lay assertions 
of continuity, A.A.'s positive nexus opinion, or the fact that 
the Veteran's tinnitus had already been medically linked to in-
service noise exposure.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection for a current hearing disability 
is not precluded solely because hearing was within normal limits 
on audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, the veteran may nevertheless establish service connection 
for a current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  Id. 
at 160.

The Veteran has submitted competent lay testimony indicating 
deteriorating hearing acuity since service.  In light of the two 
conflicting medical opinions of record, the Board finds that the 
evidence, when analyzed as a whole, is in relative equipoise.  
Crucially, there is no evidence of record indicating that the 
Veteran's current hearing loss is solely the result of any other 
intervening event or injury.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2010).  Accordingly, the benefit-of-the-doubt 
rule is applicable in this case, and a relationship between the 
Veteran's bilateral hearing loss disability and his active 
military service is established.  Hickson element (3) is 
therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


